Case 3:19-cv-00665-MMD-WGC Document 37-39 Filed 05/17/20 Page 1 of 2

Exhibit 39

Exhibit 39
 

Case 3:19-cv-00665-MMD-WGC_ Document 37-39 Filed 05/17/20 Page 2 of 2

 

@

% Washoe County School District
425 East Ninth Street * P.O. Box 30425 * Reno, NV 89520-3425
Phone (775) 348-0200 * (775) 348-0304 * www.washoeschools.net

Board of Trustees: Malena Raymond, President * Angela D. Taylor, Vice President * Andrew Caudill, Clerk
* Jacqueline Calvert * Scott Kelley * Ellen Minetto * Katy Simon Holland * Kristen McNeill, Ed.D., Interim Superintendent

February 3, 2020
Trina Olsen
Pp
PE
Re: Your Motion for Preliminary Injunction
Dear Ms. Olsen:

On September 30, 2019, you filed a lawsuit against the Washoe County School District
(“WCSD”) and are now seeking a preliminary injunction to prevent the WCSD from taking any further
adverse employment action against you without court approval. While the WCSD believes this request
is wholly unfounded, | write this letter in advance of a hearing on that Motion for Preliminary
Injunction in an attempt to reaffirm the previous positions taken by the WCSD regarding your alleged
concerns that WCSD intends to take further adverse employment action against you based upon the
issues previously addressed in the Arbitration Recommendation dated December 13, 2018
(“Arbitration Recommendation”) and raised in the above-referenced litigation.

As described in the letter from the Office of the General Counsel for WCSD dated January 9,
2019, WCSD had no intention then and has no current intention to seek or pursue your dismissal on
the facts, circumstances, and issues addressed in the Arbitration Recommendation. Those issues were
addressed in the Arbitration Recommendation, and although the WCSD disagrees with the analysis
and findings of that Arbitration Recommendation, as described previously in the letter from the Office
of General Counsel, it already agreed to respect those findings. Indeed. WCSD moved forward in
reinstating you, with back pay, and put you in a position for you to succeed at the last position where
you received your best reviews. Moreover, neither Ms. Traci Davis nor Mr. Roger Gonzalez remains
employed with the WCSD.

Accordingly, the WCSD’s previous position is hereby reaffirmed. As was the case as of
January 2019, the WCSD does not intend to recommend your dismissal or to take any adverse
employment action against you based upon the facts and circumstances addressed in the Arbitration
Recommendation. This also extends to your current lawsuit against the District as it arises from these
facts and circumstances. That position will not change absent new information, events, and/or
allegations. Therefore, the Motion for Preliminary Injunction does not appear to seek anything that
has not already been confirmed in writing in January 2019 and is reaffirmed herein.

more particularly Wooster High School.

 

Kristen McNeill, Ed.D.
Interim Superintendent

 

WCSD 0492

 
